                                             HONORABLE MUSTAFA T. KASUBHAI

Daniel E. Thenell, OSB# 971655
Email: dan@thenelllawgroup.com
Emerson Lenon, OSB No. 123728
Email: emerson@thenelllawgroup.com
12909 SW 68th Pkwy, Suite 290
Portland, OR 97223
Telephone: (503) 372-6450
Facsimile: (503) 372-6496
       Of Attorneys for Plaintiff


                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



LARISSA WHITE, an individual,              Case No. 6:18-cv-00550-MK
                   Plaintiff,              UNOPPOSED MOTION FOR LEAVE
      vs.                                  FOR PLAINTIFF TO FILE
                                           SUPPLEMENTAL PLEADING IN
CITY OF TURNER POLICE CHIEF DON            RESPONSE TO DEFENDANTS’
TAYLOR; by and through the CITY OF         MOTIONS FOR SUMMARY
TURNER POLICE DEPARTMENT, a                JUDGMENT
political subdivision of TURNER, OREGON,

                   Defendants.

      The parties, through counsel, have conferred on this motion pursuant to LR 7
and counsel for the Defendants have indicated they have no opposition to this
motion.
      Plaintiff previously filed a response to Defendants’ motions which included
the declaration of associate counsel Emerson Lenon. The declaration contained two
improper paragraphs which Defendants have objected to. The paragraphs contained
statements of fact summarizing certain documents. By mistake the documents
UNOPPOSED MOTION FOR LEAVE FOR PLAINTIFF TO FILE SUPPLEMENTAL PLEADING IN
RESPONSE TO DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT - Page 1
(Case No. 6:18-cv-00550-MK)                                                           2017-111

                                                                 THENELL LAW GROUP, P.C.
                                                               12909 SW 68th Parkway, Suite 290
                                                                        Portland, Oregon 97223
                                                                      Telephone (503) 372-6450
                                                                       Facsimile (503) 372-6496
summarized were not included with the filing. The Plaintiff requests paragraphs 2
and 3 of the Declaration of Emerson Lenon, ECF # 88 be struck and a supplemental
declaration of Larissa White in support of Plaintiff’s response be entered by the
court. Said declaration of Larissa White is being filed concurrently with this motion.
          The summaries in question were based on documents provided in discovery
by Defendant Don Taylor consisting of his timesheets and Mobile Data Terminal
(MDS) logs. Those documents are attached to the Declaration of Larissa White as
Exhibits A and B, filed concurrently. Additionally, there is a factual statement based
on a document created by Sergeant Smith attached as Exhibit C. The court may note
Daniel E Thenell, lead counsel for the Plaintiff, was absent on his honeymoon when
the response and declaration were filed and was not able to correct this error prior to
filing.
          By agreement, the parties have filed this motion and have further agreed to
extend Defendant’s deadline to reply by fourteen (14) days from February 3 to
February 17.
          DATED this 31st day of January 2020


                                                THENELL LAW GROUP, P.C.


                                          Filed By:     /s/ Daniel E. Thenell
                                                      Daniel E. Thenell, OSB# 971655
                                                      Email: dan@thenelllawgroup.com
                                                      Emerson Lenon, OSB No. 123728
                                                      Email: emerson@thenelllawgroup.com
                                                      12909 SW 68th Pkwy, Suite 290
                                                      Portland, OR 97223
                                                      Telephone: (503) 372-6450
                                                      Facsimile: (503) 372-6496
                                                      Of Attorneys for Plaintiff

 UNOPPOSED MOTION FOR LEAVE FOR PLAINTIFF TO FILE SUPPLEMENTAL PLEADING IN
 RESPONSE TO DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT - Page 2
 (Case No. 6:18-cv-00550-MK)                                                                2017-111

                                                                       THENELL LAW GROUP, P.C.
                                                                     12909 SW 68th Parkway, Suite 290
                                                                              Portland, Oregon 97223
                                                                            Telephone (503) 372-6450
                                                                             Facsimile (503) 372-6496
